internal_revenue_service number release date uil cc fip 4-plr-122697-00 date legend company company a company b company c state b state c state f x z portfolios b c d e this refers to the letter dated date which requests certain rulings regarding a regulated_investment_company ric that is eligible for look-through treatment under sec_817 of the internal_revenue_code and sec_1 f of the income_tax regulations in which shares of the ric are acquired by a trustee of a pension or deferred_compensation plan under the provisions of sec_451 sec_415 and or f in a subsequent letter dated date company has withdrawn the portion of the request with respect to sec_451 and has modified its request regarding sec_415 and sec_457 in the additional submission of date company has requested that the trustees of certain sec_415 and sec_457 plans qualify as a trustees of a qualified_pension or retirement_plan under sec_1_817-5 of the regulations facts company is a stock_life_insurance_company taxable under part i of subchapter_l of the code that was originally organized under the laws of state b as company a its name was changed to company b in b and later to company c the current name was adopted in c in d company redomesticated and is now organized under state c as part of its regular business activities company issues variable_annuity contracts contracts and variable life_insurance policies and allocates the assets under the contracts to company separate_accounts separate_accounts some of the contracts are commonly referred to as non-qualified contracts that are purchased with after-tax money while others are pension_plan_contracts within the meaning of sec_818 company is the sponsor of x x is a state f corporation organized on e and registered with the sec as an open-end management investment_company under the act each portfolio of x is a separate series that is also registered under the act and shares of each portfolio are registered under the securities act of each portfolio is treated as a separate corporation pursuant to sec_851 x currently offer sec_36 investment portfolios of this total have fundamental investment policies that require the portfolios to manage their investment_assets so that the separate_accounts will always be adequately diversified within the meaning of sec_817 and sec_1_817-5 in order to comply with the requirements of sec_1_817-5 for look-through treatment shares of the h portfolios are currently issued only to four categories of owners i to company’s general accounts ii to company’s separate_accounts as a funding vehicle under variable_contracts within the meaning of sec_817 and e iii to certain qualified_pension and retirement plans as defined in revrul_94_62 and iv z portfolios the plans that are the subject of this request are ones that are designed so that the participant will qualify for income_tax deferral with respect to compensation deferred under the plan and interest or other earnings credited on such deferred_compensation these plans include plans that are described in both sec_414 and sec_415 both sec_414 and sec_457 both sec_457 and sec_818 involving a charitable_organization sponsor both sec_457 and sec_818 involving an educational governmental sponsor sec_414 defines the term governmental_plan as a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the arrangements listed in sec_414 a - c sec_415 provides generally that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 sec_415 provides that the term qualified_governmental_excess_benefit_arrangement means a portion of a governmental_plan if i that portion is maintained solely for the purpose of providing to participants in the plan that part of the participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by this section ii no election is provided at any time to the participant directly or indirectly to defer compensation under that portion of the plan and iii that the benefits described in subparagraph a are not paid from a_trust forming part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits sec_415 provides that both the taxable_year or years for which amounts in respect of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation that is not exempt from income_tax and which does not meet the requirements for qualification under sec_401 sec_457 defines an eligible_deferred_compensation_plan sec_457 plans are plans that do not meet all the requirements of sec_457 sec_457 provides generally that if a deferred_compensation plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan then i the compensation shall be included in the gross_income of the participant of beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and ii the tax treatment of any amount made available under the plan to a participant or beneficiary shall be determined under sec_72 relating to annuities etc company represents that there are four distinct categories of sec_457 plan sponsors c organizations such as a private school or hospital governmental educational organizations such as a public school district other governmental organizations such as a state hospital or city fire department and other non-charitable exempt_organizations such as a union under sec_817 a segregated_asset_account upon which a variable_annuity or life_insurance_contract other than a pension_plan_contract is based must be adequately diversified in accordance with the regulations prescribed by the secretary in order for the variable_contract to be treated as an annuity under sec_72 or a life_insurance_contract under sec_7702 sec_818 - defines the term pension_plan_contract for purposes of sections sec_818 provides that a pension_plan_contract includes any contract purchased to provide retirement annuities for its employees by an organization described in sec_501 which was exempt from tax under sec_501 or was an organization exempt from tax under sec_101 of the internal_revenue_code_of_1939 or the corresponding provisions of prior revenue laws or purchased to provide retirement annuities for employees described in sec_403 by an employer which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing sec_817 and sec_1_817-5 of the regulations provide that in certain cases diversification may be satisfied under a look-through_rule under sec_817 if all of the interests of a regulated_investment_company or trust are held by a one or more insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company or trust the diversification requirements will be applied by taking into account the assets of such regulated_investment_company or trust in effect compliance with the diversification requirements is determined by taking into account the underlying investment of the regulated_investment_company or trust in which the segregated_asset_account invests rather than treating the beneficial_interest in such regulated_investment_company or trust as a single investment of a segregated_asset_account see sec_1_817-5 sec_1_817-5 provides in relevant part that the look-through_rule shall apply to a regulated_investment_company partnership or trust only if a all of the beneficial interests in the investment_company except as otherwise provided by sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to this investment_company is available exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract sec_1_817-5 states that a segregated_asset_account consists of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any such assets company represents that each separate_account sub-account is a segregated_asset_account within the meaning of sec_817 and the regulations thereunder sec_1_817-5 provides that the satisfaction of the two ownership conditions set forth in sec_1_817-5 will not be prevented if beneficial interests in a regulated_investment_company partnership or trust are held by a trustee of a qualified_pension or retirement_plan revrul_94_62 1994_2_cb_164 provides a list of various arrangements that will be treated as a qualified_pension or retirement_plan for purposes of sec_1_817-5 specifically for purposes of sec_1_817-5 iii the term qualified_pension plan includes the following two arrangements of arrangements a governmental_plan within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of in sec_457 and any other trust plan account contract or annuity that the internal_revenue_service has determined in a letter_ruling to be within the scope of sec_1 f iii holding accordingly based solely on the information and representations made in connection with company’s ruling_request we conclude the following that the trustee of any sec_415 plan that is also a governmental_plan within the meaning of sec_414 will be considered a trustee of a qualified_pension or retirement_plan within holding of revrul_94_62 and sec_1_817-5 that the trustee of any sec_457 plan that is also a governmental_plan within the meaning of sec_414 will be considered a trustee of a qualified_pension or retirement_plan within holding of revrul_94_62 and sec_1_817-5 and that the trustee of any plan that is described in sec_457 and which has as its sponsor either i a charitable_organization described in sec_818 or ii a governmental organization described in sec_818 whose employees are described in sec_403 will be considered a trustee of a qualified_pension or retirement_plan within holding of revrul_94_62 and sec_1_817-5 except as specifically set forth above no opinion is expressed as to the tax treatment of the plans under the provisions of any other section of the code or regulations no opinion is expressed whether any plan qualifies as a governmental_plan within the meaning of sec_414 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to company’s authorized representative sincerely yours acting associate chief_counsel financial institutions products by donald j drees jr senior technician reviewer branch
